                       IN THE UNITED STATES DISTRICT COURT

               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   CHARLOTTE DIVISION

JUDICIAL WATCH, INC.,

                      Plaintiff,
       v.

 NORTH CAROLINA; THE NORTH
 CAROLINA STATE BOARD OF
 ELECTIONS; KAREN BRINSON BELL, in her
 capacity as the Executive Director of the North      Civil Action No. 3:20-cv-211
 Carolina State Board of Elections; THE
 MECKLENBURG COUNTY BOARD OF
 ELECTIONS; MICHAEL G. DICKERSON, in
 his official capacity as the Director of Elections
 for Mecklenburg County; CAROL HILL
 WILLIAMS, in her capacity as the Chair of the
 Mecklenburg County Board of Elections; THE
 GUILFORD COUNTY BOARD OF
 ELECTIONS; CHARLIE COLLICUTT, in his
 official capacity as Director of Elections for
 Guilford County; and HORACE KIMEL, JR., in
 his capacity as Chair of the Guilford County
 Board of Elections,
                        Defendants, and

THE LEAGUE OF WOMEN VOTERS OF
NORTH CAROLINA AND THE NORTH
CAROLINA A. PHILIP RANDOLPH
INSTITUTE,

     Proposed Defendant-Intervenors.




 THE LEAGUE OF WOMEN VOTERS OF NORTH CAROLINA AND THE NORTH
CAROLINA A. PHILIP RANDOLPH’S MOTION TO INTERVENE AS DEFENDANTS

      Pursuant to Federal Rule of Civil Procedure 24, the League of Women Voters of North

Carolina and the North Carolina A. Philip Randolph Institute (“Defendant-Intervenors”)



                                                 1
     Case 3:20-cv-00211-RJC-DCK Document 19 Filed 04/21/20 Page 1 of 5
respectfully submit this motion, by and through undersigned counsel, to intervene as Defendants

in the above-captioned case as of right or, in the alternative, with the Court’s permission.

        As set forth in the accompanying memorandum in support of the motion to intervene,

Defendant-Intervenors oppose any requested court-ordered purging of voting rolls in North

Carolina, including Guilford County and Mecklenburg County, and will seek a judgment on the

pleadings in favor of Defendants on Count I of the Complaint. As required by Federal Rule of

Civil Procedure 24(c), a proposed Answer setting forth this defense is attached hereto as Exhibit

1. No such court-ordered “list maintenance” is appropriate under—much less required by—the

National Voter Registration Act of 1993 (“NVRA”), a federal statute designed to make it easier

for citizens to become and remain registered to vote.

        Proposed Defendant-Intervenors conferred with counsel for Plaintiff and Defendants on

April 20 and 21, 2020. Plaintiff does not consent to the motion to intervene. Defendants

Mecklenburg County Board of Elections, Michael G. Dickerson, and Carol Hill Williams consent

to the motion to intervene. Defendants Guilford County Board of Elections, Charlie Collicutt, and

Horace Kimel, Jr. do not object to the motion to intervene. Proposed Defendant-Intervenors

consulted with counsel for the State Defendants, but counsel for the State Defendants was not able

to ascertain their clients’ position before filing. Counsel for State Defendants indicated an

intention to file a statement of position shortly.

                            (remainder of page intentionally left blank)




                                                     2

       Case 3:20-cv-00211-RJC-DCK Document 19 Filed 04/21/20 Page 2 of 5
Dated: April 21, 2020.
                                             Respectfully submitted,

                                              /s/ Allison Riggs

 Chiraag Bains*                               Allison J. Riggs (State Bar #40028)
 Dēmos                                        Jeffrey Loperfido (State Bar #52939)
 740 6th Street NW, 2nd Floor                 Hilary Harris Klein (State Bar #53711)
 Washington, DC 20001                         Southern Coalition for Social Justice
 (202) 864-2746                               1415 West Highway 54, Suite 101
 cbains@demos.org                             Durham, NC 27707
                                              Telephone: 919-323-3380
 Stuart Naifeh*                               Facsimile: 919-323-3942
 Emerson Gordon-Marvin*                       Email: Allison@southerncoalition.org
 Dēmos                                                jeff@southerncoalition.org
 80 Broad St, 4th Floor                               hilaryhklein@southercoalition.org
 New York, NY 10004
 (212) 485-6055
 snaifeh@demos.org
 egordonmarvin@demos.org

 *Pro hac vice application forthcoming




                                         3

      Case 3:20-cv-00211-RJC-DCK Document 19 Filed 04/21/20 Page 3 of 5
                                CERTIFICATE OF SERVICE

       I certify that on the 21st day of April, 2020 the foregoing THE LEAGUE OF WOMEN

VOTERS OF NORTH CAROLINA AND THE NORTH CAROLINA A. PHILIP RANDOLPH

INSTITUTE’S MOTION TO INTERVENE AS DEFENDANTS AS TO COUNT I and

accompanying exhibits was filed via the Court’s CM/ECF filing system, which will send a

notification of filing to all counsels of record as indicated in the attached Service List. Counsel

for Defendants Mecklenburg County Board of Elections, Michael G. Dickerson, and Carol Hill

Williams has agreed to accept service by electronic mail on behalf of these defendants for this

motion, and was served with the aforementioned documents via electronic mail as indicated in the

attached Service List. Plaintiff’s Counsel H. Christopher Coates has agreed to accept service by

electronic mail and was served with the aforementioned documents via electronic mail as indicated

in the attached Service List.




                                                     /s/ Allison J. Riggs
                                                     Allison J. Riggs




                                                4

       Case 3:20-cv-00211-RJC-DCK Document 19 Filed 04/21/20 Page 4 of 5
                                   SERVICE LIST

Eric W. Lee                                      H. Christopher Coates
Judicial Watch, Inc.                             934 Compass Point
425 Third Street, SW, Suite 800                  Charleston, SC 29412
Washington, DC 20024                             843-609-7080
202-646-0008                                     Attorney for Plaintiff
Email: elee@judicialwatch.org                    Served by electronic mail to
Attorney for Plaintiff                           curriecoates@gmail.com
Served by CM/ECF Notification                    with consent of counsel

Robert D. Popper                                 Mark A. Jones
Judicial Watch, Inc.                             Bell, Davis & Pitt P.A.
425 Third Street, SW, Suite 800                  100 North Cherry St., Ste 600
Washington, DC 20817                             Winston-Salem, NC 27101
202-646-5173                                     336-714-4122
Fax: 202-646-5199                                Fax: 336-714-4101
Email: rpopper@judicialwatch.org                 Email: mjones@belldavispitt.com
Attorney for Plaintiff                           Attorney for Plaintiff
Served by CM/ECF Notification                    Served by CM/ECF Notification

T. Russell Nobile                                Paul M. Cox
Judicial Watch Inc.                              North Carolina Department of Justice
P.O. Box 6592                                    P.O. Box 629
Gulfport, MS 39506                               Raleigh, NC 27602-0629
228-223-7820                                     919-716-6932
Email: Rnobile@judicialwatch.org                 Fax: 919-716-6763
Attorney for Plaintiff                           Email: pcox@ncdoj.gov
Served by CM/ECF Notification                    Attorney for Defendants State of North
                                                 Carolina, North Carolina State Board of
John Mark Payne                                  Elections, and Karen Brinson Bell
Guilford County Attorney's Office                Served by CM/ECF Notification
301 West Market Street
PO Box 3427                                      Mike Barnhill
Greensboro, NC 27402                             Womble Bond Dickinson (US) LLP
(336) 641-3686                                   One Wells Fargo Center, Suite 3500
Fax: (336) 641-3642                              301 South College Street
Email: mpayne@guilfordcountync.gov               Charlotte, NC 28202-6037
Attorney for Defendants Guilford County          704-331-4960
Board of Elections, Charlie Collicutt, and       Email: Mike.Barnhill@wbd-us.com
Horace Kimel, Jr.                                Attorney for Defendants Mecklenburg County
Served by CM/ECF Notification                    Board of Elections, Michael G. Dickerson, and
                                                 Carol Hill Williams
                                                 Served by electronic mail with consent of
                                                 counsel




                                             5
     Case 3:20-cv-00211-RJC-DCK Document 19 Filed 04/21/20 Page 5 of 5
